Case 3:07-cr-00151-CRS Document 696 Filed 12/02/20 Page 1 of 6 PageID #: 2516




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                       AT LOUISVILLE


UNITED STATES OF AMERICA                                                              PLAINTIFF


v.                                                 CRIMINAL ACTION NO. 3:07-CR-151-CRS


DOMINIQUE KEMP                                                                     DEFENDANT


                         MEMORANDUM OPINION AND ORDER


       This matter is before the Court for consideration of the motion of the defendant,

Dominique Kemp, for compassionate release (DN 693). He additionally moves for an order of

the Court recommending that he serve twelve months in a Residential Reentry Center (“RRC”)

(DN 695).

       Kemp is incarcerated at the Federal Medical Center (“FMC”) Lexington in Lexington,

Kentucky where he is serving a 216-month sentence. To date, he has served approximately 60%

of the sentence.

       With regard to Kemp’s motion for an RRC placement recommendation, the Court has no

authority on which to base an order to that effect, and so the defendant’s motion (DN 695) will be

denied. Designation of prisoners is solely within the purview of the Bureau of Prisons (“BOP”).

Further, the BOP is best suited to evaluate the appropriate designation of the defendant, including

any RRC placement.

       With respect to Kemp’s motion for compassionate release, we note that the World Health

Organization declared the novel coronavirus known as COVID-19 a pandemic on March 11,
    Case 3:07-cr-00151-CRS Document 696 Filed 12/02/20 Page 2 of 6 PageID #: 2517




    2020.1 The President of the United States declared a national emergency on March 13, 2020 and

    the Governor of the Commonwealth of Kentucky declared a state of emergency even earlier,

    after the first confirmed case of COVID-19 on March 6, 2020.2 As of the date of this writing,

    there are 55,064,128 confirmed cases worldwide and 1,328,015 deaths; in the United States,

    there are 11,085,184 confirmed cases and 245,164 deaths.3 Further elaboration concerning the

    health risks associated with COVID-19, especially for those individuals confined to nursing

    homes or incarcerated in our jails and prisons, is unnecessary. Suffice it to say that the Court

    addresses motions for compassionate release, and Kemp’s motion in particular here, with the

    gravity of the situation in mind.

           18 U.S.C. § 3582(c)(1)(A) permits a court to modify a term of imprisonment and grant

    what is known as “compassionate release” for extraordinary and compelling reasons. Prior to

    December 2018, motions for compassionate release could only be made by the Director of

    Prisons. However, the First Step Act, PL 115- 391, 132 Stat 5194 (Dec. 21, 2018), amended 18

    U.S.C. § 3582(c)(1)(A) to allow defendants to bring such motions on their own behalf “after the

    defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

    Prisons to bring a motion on the defendant’s behalf, or the lapse of 30 days from the receipt of

    such a request by the warden of the defendant’s facility[.]” See also, United States v. Alum, No.

    20-1298, 2020 WL 2845694, *2 (June 2, 2020)(“For a prisoner to take his [compassionate

    release] claim to court, “he must ‘fully exhaust[ ] all administrative rights to appeal’ with the
1
  See Tedros Adhanom Ghebreyesus, Director-General, World Health Organization, Opening Remarks at the Media Briefing on
COVID-19 (March 11, 2020) (transcript available at https://www.who.int/dg/speeches/detail/who- director-general-s-opening-
remarks-at- the-media-briefing-on-covid-19--11-march-2020).
2
  See President Donald J. Trump’s Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease
(COVID-19) Outbreak (March 13, 2020), available at https://www.whitehouse.gov/presidential-actions/proclamation-declaring-
national-emergency-concerning-novel- coronavirus-disease-covid-19-outbreak/; Governor Andy Beshear confirms first case of
COVID-19 in the Commonwealth and declares a state of emergency (March 6, 2020), available at
https://chfs.ky.gov/pages/search.aspx?affiliateId=CHFS&terms=declaration of state of emergency.
3
  See Coronavirus Disease (COVID-19) Situation Dashboard, World Health Organization, https://who.sprinklr.com/ (last visited
May 10, 2020).
                                                               2
 Case 3:07-cr-00151-CRS Document 696 Filed 12/02/20 Page 3 of 6 PageID #: 2518




 prison or wait 30 days after his first request to the prison.”).

           Kemp states “it has been over 30 days since filing my request to the Warden and to day

 [sic] it still hasn’t been answered.”. See DN 693, p. 1. He has not, however, offered evidence

 that he filed any such request with the warden. We have nothing but Kemp’s unsubstantiated

 statement that he has exhausted administrative remedies For that reason alone, Kemp’s motion

 must be denied. However, assuming arguendo that Kemp did, in fact, exhaust his administrative

 remedies, his motion is wholly insufficient to establish grounds for compassionate release.

           Under § 3582(c)(1)(A), a court may reduce a defendant’s sentence if it finds that

 “extraordinary and compelling circumstances warrant such a reduction,” and that “such a

 reduction is consistent with the applicable policy statements issued by the Sentencing

 Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The court must also consider the “[sentencing]

 factors set forth in section 3553(a) to the extent they are applicable.” § 3582(c)(1)(A).

           Congress tasked the Sentencing Commission that, “in promulgating general policy

 statements regarding the sentencing modification provisions in section 3582(c)(1)(A) of Title 18,

 [it] shall describe what should be considered extraordinary and compelling reasons for sentence

 reduction, including the criteria to be applied and a list of specific examples.” 28 U.S.C. § 994(t).

 In the Commentary to U.S.S.G. § 1B1.3,4 the Commission described four circumstances which

 constitute extraordinary and compelling reasons for sentence reduction:



 (A) Medical Condition of the Defendant.--

 4
   “While that particular policy statement has not yet been updated to reflect that defendants (and not just the BOP) may move for
 compassionate release, courts have universally turned to U.S.S.G. § 1B1.13 to provide guidance on the “extraordinary and
 compelling reasons” that may warrant a sentence reduction. E.g., United States v. Casey, 2019 WL 1987311, at *1 (W.D. Va.
 2019); United States v. Gutierrez, 2019 WL 1472320, at *2 (D.N.M. 2019);United States v. Overcash, 2019 WL 1472104, at *2-3
 (W.D.N.C. 2019). There is no reason to believe, moreover, that the identity of the movant (either the defendant or the BOP) should
 have any impact on the factors the Court should consider.”
United States v. McGraw, No. 202CR00018LJMCMM, 2019 WL 2059488, at *2 (S.D. Ind. May 9, 2019).
                                                                3
Case 3:07-cr-00151-CRS Document 696 Filed 12/02/20 Page 4 of 6 PageID #: 2519




(i) The defendant is suffering from a terminal illness (i.e., a serious and advanced illness
with an end of life trajectory). A specific prognosis of life expectancy (i.e., a probability
of death within a specific time period) is not required. Examples include metastatic solid-
tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, and advanced
dementia.

(ii) The defendant is--

(I) suffering from a serious physical or medical condition,

(II) suffering from a serious functional or cognitive impairment, or

(III) experiencing deteriorating physical or mental health because of the aging process,
that substantially diminishes the ability of the defendant to provide self-care within the
environment of a correctional facility and from which he or she is not expected to
recover.

(B) Age of the Defendant.--The defendant (i) is at least 65 years old; (ii) is experiencing
a serious deterioration in physical or mental health because of the aging process; and (iii)
has served at least 10 years or 75 percent of his or her term of imprisonment, whichever
is less.

(C) Family Circumstances.--

(i) The death or incapacitation of the caregiver of the defendant's minor child or minor children.

(ii) The incapacitation of the defendant's spouse or registered partner when the defendant
would be the only available caregiver for the spouse or registered partner.

(D) Other Reasons.--As determined by the Director of the Bureau of Prisons, there exists
in the defendant's case an extraordinary and compelling reason other than, or in
combination with, the reasons described in subdivisions (A) through (C).

        Kemp is 39 years old. He does not claim to presently suffer from any ailments. At the

time of sentencing, the presentence report revealed none. The sole grounds for his request for

compassionate release are his fear of contracting COVID-19 at FMC Lexington and his desire to

return to and care for family members. Neither of these grounds establish the “extraordinary and

compelling” circumstances under the statute to warrant relief. See United States v. Turhani,

2020 WL 2847182 (N.D.Ohio June 2, 2020)(Petitioner without CDC risk factors denied
                                                  4
    Case 3:07-cr-00151-CRS Document 696 Filed 12/02/20 Page 5 of 6 PageID #: 2520




    compassionate release despite COVID-19 outbreak in prison, holding that the existence of a

    pandemic does not authorize the court to usurp the BOP’s authority and empty prisons.).

             FMC Lexington presently reports 37 positive cases of COVID-19 among the 1,100

    inmates in the institution.5 Further, with continuing vigilance, the BOP has issued revised

    policies to combat the spread of the virus in its facilities. See https://www.bop.gov/. By contrast,

    Kentucky reported 2,124 new cases of COVID-19 today (see https://www.kycovid19.gov), and

    an alarming positivity rate of 9.42%, the highest in the Commonwealth since the pandemic

    began. (see https://www.chfs.ky.gov). Accordingly, any concern about being at a higher risk of

    contracting COVID-19 in FMC Lexington as compared to being released is simply not borne out

    by the statistics at this time.

             Even when a defendant is otherwise statutorily eligible for a sentence reduction based on

    extraordinary and compelling reasons, which Kemp is not, compassionate release is only

    appropriate after consideration of the factors set forth in 18 U.S.C. §3553(a) and where the

    defendant is not a danger to the safety of any other person or to the community, as provided in 18

    U.S.C. § 4142(g). Under §3553(a)(1), the nature and circumstances of Kemp’s crimes weigh

    against release from custody.

           Kemp has an extensive criminal record. He was on probation for state convictions for

felony possession of cocaine, resisting arrest, and persistent felony offender at the time of the

instant offense.          He has a number of prior felony convictions for cocaine possession, has

convictions of terroristic threatening and assault, has had numerous supervision violations in the

past, and ultimately has had a number of probation revocations. Kemp’s plea agreement to the

federal conspiracy charge allowed him to avoid the filing of a § 851 enhancement which carried a

5
    See BOP.gov/coronavirus/- the BOP’s COVID-19 Resource Page, Inmate Test Information by facility.
                                                               5
 Case 3:07-cr-00151-CRS Document 696 Filed 12/02/20 Page 6 of 6 PageID #: 2521




mandatory life sentence.

       Based on the foregoing information, the Court must consider a high likelihood that this

defendant would reoffend.         Further, the sentencing factors were thoroughly and carefully

considered in imposing sentence in this case. The nature and circumstances of the offense, the

weight of the evidence, Kemp’s history and characteristics, and the nature and seriousness of the

danger to any person or the community that would be posed by his release were taken into account

in reaching the imposition of a 216-month prison sentence only 60% of which has been served.

The Court has been shown no ground to justify any reduction in Kemp’s sentence, and the Court

finds that a reduction would fail to respect the seriousness of his crimes.

        Motions having been made and for the reasons set forth herein and the court being

 otherwise sufficiently advised, IT IS HEREBY ORDERED AND ADJUDGED that the

 motions of the defendant, Dominique Kemp, for compassionate release (DN 693) and for judicial

 recommendation (DN 695) are DENIED.



 IT IS SO ORDERED.
                         December 2, 2020




 cc:    Counsel of Record
        Dominique Kemp, pro se
        Reg. No. 10522-033
        FMC Lexington
        P.O.Box 14500
        Lexington, KY 40512




                                                   6
